Title: John F. Oliveira Fernandes to Thomas Jefferson, 27 August 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk 27th August 1816—
          
          Your much esteemed favour, dated 18th Inst. (and Post marked 21st) came to hand but yesterday, after the departure of the mail. I am Sorry, that letters within our own State take Sometimes longer, to reach their destination than those from Boston or Savannah:
          Slave as I am, had I received it Sooner, I would have made such arrangements, as to be from Norfolk four or five days, before the time I had calculated; but now, considering the necessity of your departure from Monticello & the shortness of time of your residence there—I will postpone the honour of paying my respects to you, for another occasion; if Circumstances will permit me that agreable
			 opportunity.
          I will not forget to forward the Quarter Cask of choiced Port Wine, as Soon as a Small parcel, recommended for my use, will arrive. Permit me to Subscribe myself
          
            with the highest respect & esteem Dear Sir your mo: obt Servant
            John F. Oliveira Fernandes
          
        